Exhibit 10.13
OSI PHARMACEUTICALS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), by and
between OSI PHARMACEUTICALS, INC., a Delaware corporation (the “Company”) and
[CHIEF EXECUTIVE OFFICER] (the “Optionee”), an employee of the Company, is
entered into as of the date set forth beneath the Optionee’s name below.
     Pursuant to the OSI Pharmaceuticals, Inc. Amended and Restated Stock
Incentive Plan, as amended (the “Plan”), the Compensation Committee of the Board
of Directors of the Company (the “Committee”) approved on [GRANT DATE] (the
“Grant Date”) the grant to the Optionee of a non-qualified stock option to
purchase shares of the Company’s common stock, par value $.01 per share (the
“Common Stock”), as hereinafter set forth. The option granted herein is not
intended to qualify as an “incentive stock option” as defined in Section 422 of
the Internal Revenue Code of 1986, as amended.
W I T N E S S E T H:
     1. Grant. On the Grant Date, the Company granted to the Optionee an option
(the “Option”) to purchase on the terms and conditions set forth herein and in
the Plan all or any part of an aggregate of [NUMBER OF OPTIONS GRANTED] shares
of Common Stock (the “Option Shares”), at the purchase price of [OPTION PRICE]
per share (the “Option Price”).
     2. Vesting. Subject to the terms and conditions of this Agreement and the
Plan, one-third of the Option Shares will become exercisable on each of the
third, fourth and fifth anniversaries of the Grant Date, with any fractional
number of Option Shares that would otherwise become exercisable as of any such
anniversary rounded to a whole integer as determined in the discretion of the
Committee.
     3. Term. The Option shall terminate in all events at 5:00 p.m. (local New
York, New York time) on [ENTER DATE ONE DAY IMMEDIATELY PRIOR TO THE TENTH
ANNIVERSARY OF THE GRANT DATE] (the “Termination Date”), unless sooner
terminated as provided in Subparagraphs (a) or (b) below.
          (a) Termination of Employment or Service. The Option shall terminate
and shall no longer be exercisable ninety (90) days after the Optionee’s
employment (or service as an officer or consultant) with the Company and any
parent or subsidiary of the Company terminates, unless such termination of
employment or service was caused by the Optionee’s death or Retirement (as
defined in the Plan). The death or Retirement of the Optionee shall not affect
the remaining term of the Option. Following a termination of employment or
service (including due to death or Retirement), the Optionee (or the Optionee’s
heirs or personal

 



--------------------------------------------------------------------------------



 



representatives if Optionee is deceased) may, during the remaining term of the
Option, purchase any remaining Option Shares which could have been purchased on
the date Optionee’s employment or service was terminated, but may not purchase
any Option Shares which would otherwise have first become purchasable following
such termination of employment or service.
          (b) Sale or Reorganization. As provided in Section 6(h) of the Plan,
if the Company is merged or consolidated with another corporation, or if the
property or stock of the Company is acquired by another corporation, or if there
is a separation, reorganization or liquidation of the Company, the Board of
Directors of the Company may, in its discretion, give Optionee a written notice
that the Option will terminate thirty (30) days after the date of such written
notice. In any such case, the Option will become immediately exercisable in
full, notwithstanding Paragraph 2 above.
     4. Method of Exercise and Payment.
          (a) Method of Exercise. The Option shall be exercised through the
Company’s broker-assisted stock option program (the “Broker Program”) in
accordance with the terms and conditions of the Broker Program as may be in
effect from time to time.
          (b) Taxes. It shall be a condition to the performance of the Company’s
obligation to issue or transfer Option Shares upon the exercise of the Option
that the Optionee remit an amount sufficient to satisfy any federal, state
and/or local tax withholding requirements arising in connection with the
exercise of the Option or the issuance of Option Shares, other than stock
transfer taxes, in each case in accordance with the terms and conditions of the
Broker Program as may be in effect from time to time. If the Company for any
reason does not require the Optionee to make a payment sufficient to satisfy
such withholding requirements, any tax withholding payments made by the Company
to any federal, state or local tax authority with respect to the exercise of the
Option shall constitute a personal obligation of the Optionee to the Company,
payable upon demand or, at the option of the Company, by deduction from future
compensation payable to the Optionee.
          (c) Partial Exercise. To the extent otherwise exercisable, the Option
may be exercised in whole or in part, except that the Option may in no event be
exercised with respect to fractional shares.
     5. Transfers. The Option is not transferable by the Optionee otherwise than
by will or pursuant to the laws of descent and distribution in the event of the
Optionee’s death, in which event the Option may be exercised by the heirs or
legal representatives of the Optionee. The Option may be exercised during the
lifetime of the Optionee only by the Optionee. Any attempt at assignment,
transfer, pledge or disposition of the Option contrary to the provisions hereof
or the levy of any execution, attachment or similar process upon the Option
shall be null and void and without effect. Any exercise of the Option by a
person other than the Optionee shall be accompanied by appropriate proofs of the
right of such person to exercise the Option.
     6. Adjustments on Changes in Common Stock. In the event that dividends
payable in Common Stock during any fiscal year of the Company exceed in the
aggregate five percent (5%) of the Common Stock issued and outstanding at the
beginning of the year, or in the event there is

2



--------------------------------------------------------------------------------



 



during any fiscal year of the Company one or more splits, subdivisions or
combinations of shares of Common Stock resulting in an increase or decrease by
more than five percent (5%) of the shares of Common Stock outstanding at the
beginning of the year, the number of Option Shares deliverable upon the exercise
thereafter of the Option shall be increased or decreased proportionately, as the
case may be, without change in the aggregate purchase price payable upon
exercise of the Option. Common Stock dividends, splits, subdivisions or
combinations during any fiscal year which do not exceed in the aggregate five
percent (5%) of the Common Stock issued and outstanding at the beginning of such
year shall not result in any adjustment under the Option. All adjustments shall
be made as of the day such action necessitating such adjustment becomes
effective.
     7. Legal Requirements.
          (a) Listing Requirements. If at any time the Board of Directors shall
determine, in its discretion, that the listing, registration, or qualification
of any of the Option Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
the Option or the issue, transfer or purchase of Option Shares hereunder, the
Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Board of Directors.
          (b) Securities Laws. The Company shall not be obligated to sell or
issue any Option Shares in any manner in contravention of the Securities Act of
1933, as amended, or any state securities law. The Board of Directors or the
Committee may, at any time, require, as a condition to the exercise of the
Option, the representation or agreement of the Optionee to the effect that the
Option Shares issuable upon exercise of the Option are acquired by the Optionee
for investment purposes and not with a view to the resale or distribution
thereof, and may require such other representations and documents as may be
required to comply with applicable securities laws.
     8. Administration. The Option has been granted pursuant to, and is subject
to the terms and provisions of, the Plan. All terms used herein which are
defined in the Plan and not otherwise defined herein shall have the same
meanings as in the Plan. To the extent that the provisions hereof conflict with
those of the Plan, the provisions of the Plan shall control. All decisions or
interpretations made by the Committee (as designated under the Plan) regarding
any issue or question arising under the Option or the Plan shall be final,
binding and conclusive on the Company and the Optionee.
     9. Rights as Stockholder. The Optionee shall have none of the rights of a
stockholder with respect to the Option Shares unless and until such Option
Shares shall be issued to the Optionee upon the exercise of the Option. Except
as provided in Paragraph 6 above, no adjustments shall be made for dividends or
other rights for which the record date is prior to the date the stock
certificate is issued.
     10. Continued Employment or Service. Nothing contained herein or in the
Plan shall confer any right to continue in the employ or service of the Company
or any parent or subsidiary

3



--------------------------------------------------------------------------------



 



of the Company or interfere in any way with the right of the Company or any
parent or subsidiary of the Company to terminate the employment, services,
responsibilities or duties of the Optionee at any time for any reason
whatsoever.
     11. Sale of Option Shares. Unless otherwise provided by the Committee, no
Option Shares acquired upon exercise of the Option may be sold or otherwise
disposed of by the Optionee within six months from the Grant Date.
     12. Notices. Any notice to be given to the Company hereunder shall be
delivered personally to the Secretary of the Company or mailed or delivered to
the Company at its principal executive office, addressed to the attention of the
Secretary, and any notice to be given to the Optionee hereunder shall be
delivered personally or mailed or delivered to the Optionee at the address then
appearing on the records of the Company. Such addresses may be changed at any
time by notice from one party to the other. Notices given hereunder shall be in
writing, and shall be deemed to have been duly given upon delivery thereof, if
personally delivered, or three days after being deposited in the United States
mail, registered or certified mail, properly addressed, with proper postage and
fees prepaid, or one day after being deposited with a delivery service
guaranteeing overnight delivery, properly addressed, with fees paid by the
sender.
     13. Governing Law. This Agreement will be interpreted and enforced under
the laws of the State of New York, other than any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. The parties will
submit any dispute or claim arising under this Agreement to the exclusive
jurisdiction of the U.S. federal or New York state courts within the New York
counties of New York, Nassau, or Suffolk, and the parties hereby submit to, and
waive any objection to, personal jurisdiction and venue in such courts for such
purpose.
     14. Binding Effect. This agreement shall be binding upon and inure to the
benefit of the parties hereto, including the successors and assigns of the
Company and the heirs and personal representatives of the Optionee.
     15. Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have entered into this Non-Qualified
Stock Option Agreement as of the date set forth below.

         
 
  OSI PHARMACEUTICALS, INC.    
 
       
 
       
 
 
 
Name:    
 
  Title:    
 
       
 
  ACCEPTED BY (OPTIONEE):    
 
       
 
       
 
 
 
Name:    
 
       
 
       
 
 
 
Date    

5